DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 Oct. 2020 has been entered.
 

Information Disclosure Statement
Applicant is reminded of the duty to disclose, as recited in MPEP §609: “In nonprovisional applications, applicants and other individuals substantively involved with the preparation and/or prosecution of the application have a duty to submit to the Office information which is material to patentability as defined in 37 CFR 1.56."
Examiner has found information which is material to patentability at least in the search report for related JP 2015522304.


Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 21 and 44 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 21 recites “wherein at least one of the one or more heater wires is configured to heat the wye piece” where claim 1 recites “wherein at least one of the one or more heater wires extends along or about at least a portion of the wye piece to heat at least the portion of the wye piece or an entirety of the wye piece”. Claim 21 does not further the above claim 1 limitation.
Claim 44 recites “wherein at least one of the one or more heater wires is disposed within the supply conduit”.  Claims 1 and 43 recite “each of the two or more components including one or more heater wires located therein to reduce condensation” and “wherein the two or more components comprise a supply conduit”. Because the .
  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 1, 17-19, 21-23, 37-42, and 45 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dhuper et al. US 2006/0283447 (hereafter Dhuper) and further in view of Richards et al. US 2009/0056717 A1 (hereafter Richards).

Regarding claim 1, Dhuper teaches a humidification system (Fig 1 and 8) comprising:
a humidification chamber (chamber of 300) configured to hold a volume of liquid (where humidifier 300 add moisture to water and therefore would be understood to hold a volume of water/liquid), the humidification chamber comprising:
a side wall (side wall of 300 shown in Fig 1);
a top wall (top wall of 300 shown in Fig 1) connected to the side wall; and
an inlet (inlet from 310) and an outlet (outlet to 174) extending through the top wall, a first portion of a gas flow path defined within the humidification chamber between the inlet and the outlet (¶31);
a circuit assembly (assembly comprising components 130, 150, 140, and 340) configured to provide a second portion of the gas flow path from at least the humidification chamber to a patient interface (patient interface shown in Fig 1), the circuit assembly comprising two or more components (as shown in Fig 1), the two or more components including one or more heater wires (800 in Fig 8) located therein (¶32) to reduce condensation, wherein the two or more components comprise at least a patient supply conduit (340) located proximal the patient interface, an inspiratory conduit (150) located distal the patient interface, and a wye piece (140) positioned in use between the inspiratory conduit and the patient supply conduit;
wherein at least one of the one or more heater wires extends along at least a portion or the entire length of the inspiratory conduit (as shown in Fig 8);
wherein at least one of the one or more heater wires extends along or about at least a portion of the wye piece to heat at least the portion of the wye piece or an entirety of the wye piece (as shown in Fig 8);
wherein the patient supply conduit is directly or indirectly connectable to the inspiratory conduit (as shown in Fig 1).
Dhuper does not teach:
each of the two or more components including one or more heater wires located therein to reduce condensation (specifically the patient supply conduit); and
wherein at least one of the one or more heater wires is configured to heat at least a portion or the entire length of the patient supply conduit.
Richards teaches a humidification system (Fig 1) comprising conduit and a patient interface (50). Richards further teaches one or more heater wires (42) extending to the patient interface in order to heat the gas all the way to the patient (¶14).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system of Dhuper (Fig 1) by incorporating the one or more heating wires all the way to the patient interface of Richards (42) in order to heat the gas all the way to the patient (¶14).
The modification would result in:
each of the two or more components including one or more heater wires located therein to reduce condensation (specifically the patient supply conduit); and
wherein at least one of the one or more heater wires is configured to heat at least a portion or the entire length of the patient supply conduit.

Regarding claim 17, Dhuper in view of Richards teaches all the limitations of claim 1. Dhuper further teaches wherein the circuit assembly comprises a dual limb circuit (dual limbs of 130/150 in Fig 8).

Regarding claim 18, Dhuper in view of Richards teaches all the limitations of claim 1. Dhuper further teaches wherein the inspiratory conduit is configured to be coupled to and in fluid communication with the outlet of the humidification chamber (as shown in Fig 1).

Regarding claim 19, Dhuper in view of Richards teaches all the limitations of claim 1. Dhuper further teaches wherein the patient supply conduit is configured to be coupled to the patient interface (as shown in Fig 1).

Regarding claim 21, Dhuper in view of Richards teaches all the limitations of claim 1. Dhuper further teaches wherein at least one of the one or more heater wires (800) is configured to heat the wye piece
(as shown in Fig 1). 

Regarding claims 22-23, Dhuper in view of Richards teaches all the limitations of claim 1. Dhuper further teaches a controller configured to electronically communicate with the one or more heater wires wherein the controller is configured to control the one or more heater wires in a pulsed or continuous manner (¶35).

Regarding claim 37, Dhuper in view of Richards teaches all the limitations of claim 1. Dhuper further teaches wherein the wye piece comprises a first branch configured to be coupled to the inspiratory conduit (150 in Fig 8), a second branch configured to be coupled to an expiratory conduit (130 in Fig 8), and a third branch configured to be coupled to the patient supply conduit or the patient interface (third branch shown in Fig 8 opposite ventilator 110; shown connected to patient supply conduit 340 in Fig 1).



Regarding claim 39, Dhuper in view of Richards teaches all the limitations of claim 37. Dhuper further teaches wherein the at least one of the one or more heater wires is located within the first branch and/or the second branch such that inspiratory and/or expiratory gases are heated as they travel through the wye piece (as shown in Fig 8; ¶34).

Regarding claim 40, Dhuper in view of Richards teaches all the limitations of claim 37. Dhuper further teaches wherein the wye piece comprises an outlet passage (passage at left side of why in Fig 8, shown connected to conduit 340 in Fig 1) at a second end (left end shown in Fig 8), the outlet passage being configured to connect to the patient supply conduit or the patient interface.
Dhuper does not teach the at least one of the one or more heater wires is disposed within the outlet passage.
The combination of Dhuper and Richards in claim 1 above teach the limitation the at least one of the one or more heater wires is disposed within the outlet passage.

Regarding claim 41, Dhuper in view of Richards teaches all the limitations of claim 1. Dhuper further teaches wherein the two or more components comprise the 

Regarding claim 42, Dhuper in view of Richards teaches all the limitations of claim 41. Dhuper further teaches wherein at least one of the one or more heater wires is disposed within the expiratory conduit (as shown in Fig 8).

Regarding claim 45, Dhuper in view of Richards teaches all the limitations of claim 1. Dhuper further teaches wherein the one or more heater wires are run longitudinally along a length of the two or more components (¶32).


Claims 43-44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dhuper and Richards as applied to claim 1 above, and further in view of Koulechov et al. GB 2462697 published 24 Feb. 2010.

Regarding claims 43-44, Dhuper in view of Richards teaches all the limitations of claim 1. Dhuper further teaches wherein the two or more components comprise a supply conduit (310) configured to be coupled to a gases supply (110 in Fig 1) at a first end and to the humidification chamber (300) at a second end. Dhuper further teaches where the heating wires (800) are located within the tubes (shown in Fig 8; ¶32).
Dhuper does not teach:
where each of the two or more components including one or more heater wires located therein to reduce condensation (specifically the supply conduit); and
wherein at least one of the one or more heater wires is disposed within the supply conduit.
Koulechov teaches a humidification system (Fig 1) comprising a humidification chamber (5) and a circuit assembly comprising a wye piece (8), an inspiratory conduit (tube 4 between humidifier 5 and wye 8), an expiratory conduit (7), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the supply conduit of Dhuper (310) by incorporating the heating wire of Koulechove (9 on conduit 4) as a matter of obvious combining prior art elements according to known methods to yield predictable results (MPEP §2143 I A).
The modification would have resulted in where each of the two or more components including one or more heater wires located therein to reduce condensation and wherein at least one of the one or more heater wires is disposed within the supply conduit.


Response to Arguments
The following is a response to Applicant’s arguments filed 28 Sep. 2020:

Applicant argues that the 112b rejections are overcome by amendment.
Examiner agrees and the rejections are withdrawn.

Applicant argue that the claim amendments overcome the 103 rejection in view of Smith and Richards.
Examiner does not concede that the rejection has been overcome, however upon further search and/or consideration a new rejection is presented in view of Dhuper and Richards. The Dhuper/Richards combination is believed to more closely resemble Applicant’s disclosed invention and thus the new rejection serves to expedite prosecution.

Applicant argue that “As discussed above, Smith discloses two separate components from the chamber to the patient interface, while Richards discloses a single tube extending from the chamber to the patient interface. Richards fails to teach or suggest extending a heater wire through two different tubes.”
Concerning the current rejection of Dhuper in view of Richards, Examiner contends that the combination would not necessarily extend a heater with through 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOBSON whose telephone number is (571)272-9914.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Insuk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/STEPHEN HOBSON/Examiner, Art Unit 1776